United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 05-1520
                                     ___________

Anthony C. Kenney,                        *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Arkansas.
Swift Transportation, Inc.,               *
                                          * [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                               Submitted: December 28, 2005
                                  Filed: December 29, 2005
                                   ___________

Before MELLOY, HANSEN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Anthony Kenney appeals after the magistrate judge1 denied his motion to
reopen his employment-discrimination case that had been administratively terminated
pending the outcome of binding arbitration. Having carefully reviewed the record and
the parties’ submissions on appeal, we cannot discern whether Kenney is appealing
the magistrate judge’s order or the underlying arbitration award. If he seeks to appeal
the order, this court lacks jurisdiction because the parties did not consent to the
magistrate judge’s authority to enter a final, appealable order, and absent that consent,

      1
       The Honorable John F. Forster, Jr., United States Magistrate Judge for the
Eastern District of Arkansas.
Kenney was required to seek review in the district court before appealing to this court.
See LeGear v. Thalacker, 46 F.3d 36, 36-37 (8th Cir. 1995) (per curiam). If he seeks
to appeal the arbitration award, this court lacks jurisdiction because neither the district
court nor the magistrate judge entered a final order, an appealable interlocutory order,
or any decision at all regarding the merits of the arbitration award. See 28 U.S.C.
§ 1291 (courts of appeals shall have jurisdiction from all final decisions of district
courts).

      Accordingly, we dismiss the appeal for lack of jurisdiction. We deny appellee’s
pending motion.
                     ______________________________




                                           -2-